       Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

  v.                                       No. 1:19-CR-10080-NMG

DAVID SIDOO et al.,                        Ex Parte and Sealed per Dkt. 493
                                             REDACTED VERSION
              Defendants




                GAMAL ABDELAZIZ’S EX PARTE AND SEALED
                   RESPONSE TO JULY 24, 2019 ORDER
         Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 2 of 7



        Gamal Abdelaziz files this Response to the Court’s July 24, 2019 Order (Dkt. 493) and

states as follows:

        First, although the July 24, 2019 Order states that the Court was first informed of the

University of Southern California’s (“USC’s”) objection to Nixon Peabody’s representation of

Mr. Abdelaziz at the July 23, 2019 Foster hearing, undersigned counsel respectfully submits that

the fact of USC’s objection to Nixon Peabody’s, Ropes and Gray’s, and Latham and Watkins’

participation in these proceedings has been apparent since the government filed its Motion on

May 23, 2019. For instance, the government’s Motion noted:

       “U.S.C. recently contacted the government to advise of the conflict and of the
        university’s decision not to waive it. Accordingly, the government respectfully requests
        that the Court conduct an inquiry to determine whether Ropes, Latham and Nixon may
        continue to represent the U.S.C. defendants in this case absent such a waiver . . . .” Dkt.
        400 at 19;

       “[T]he law firms have made several arguments for why their disqualification is not
        required in the absence of a waiver by U.S.C.” Id. at 20;

       “[Latham’s and Ropes’] failure to secure such a waiver from U.S.C.” Id. at 22; and

       “[T]he university has advised the government that it does not consent to Nixon’s
        representation of Abdelaziz in this case.” Id. at 25 (emphasis in original).

This fact was also evident in Nixon’s, Ropes’, and Latham’s briefs responding to the

government’s Motion. See, e.g., Abdelaziz Sur-Reply at 1 n.1 (Dkt. 485) (“[A]ll three law firms

are representing defendants in this case despite USC’s objections.”). In light of the fact that the

dispute centers around the significance of USC’s objection to Nixon’s, Ropes’, and Latham’s

participation in these proceedings, undersigned counsel respectfully submits that there is no

additional information for the Court to consider, and that the Court should accept Mr.

Abdelaziz’s July 23, 2019 waiver.




                                                 1
         Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 3 of 7



       Second,




                                                      Nixon Peabody does not know why USC

has not objected to its law firm Sidley Austin representing a defendant in this case, but has

objected to Nixon, Ropes, Latham, and Quinn Emanuel representing defendants in the same

case. See Abdelaziz Br. at 15 n.8 (Dkt. 444).

       Third, undersigned counsel wishes to clarify that Nixon Peabody’s statement at the

hearing was not that USC “does not consent” to the firm’s representation of Mr. Abdelaziz, but

that USC “objects” to such representation. See 7/23/19 Hr’g Tr. at 18:8-14 (Dkt. 506). The

distinction is important because, as set forth in Mr. Abdelaziz’s Response and Sur-Reply, USC

has in fact previously consented to the firm’s representation of Mr. Abdelaziz because its general

counsel executed a binding advance waiver agreement with Nixon Peabody which USC cannot

now revoke.

       Fourth, as to the Court’s inquiry why Nixon Peabody can continue to represent both

USC and Mr. Abdelaziz despite USC’s objection, there are two independent reasons, each of

which is sufficient. First, USC’s consent is not required because there is no direct adversity

between Mr. Abdelaziz and USC and there is no material limitation on Nixon Peabody’s ability

to represent USC. USC is therefore not an “affected” client whose consent is required under

Rule of Professional Conduct 1.7. On this point, Mr. Abdelaziz fully adopts Defendant Douglas


                                                 2
         Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 4 of 7



Hodge’s Supplemental Memorandum Regarding Conflicts of Interest (Dkt. 498). Mr. Abdelaziz

also refers the Court to pages 6 to 13 of his Response to Government’s Motion for Hearing

Regarding Conflicts of Interest (Dkt. 444), which explains the lack of direct adversity and

material limitation.

       As set forth therein, there is no direct adversity, in part, because no USC employee

interacted with Mr. Abdelaziz in the context of this case. Mr. Abdelaziz never spoke with or

otherwise communicated with any USC employee regarding his daughter’s application. No USC

employee ever spoke with or otherwise communicated with Mr. Abdelaziz regarding his

daughter’s application. Therefore, no USC employee has any direct knowledge of Mr.

Abdelaziz’s alleged participation in the charged conspiracy. Although USC may have

information which is perhaps relevant to Mr. Abdelaziz and which co-counsel may request from

USC,1 the key witness in this case with direct knowledge of Mr. Abdelaziz’s purported

participation in the conspiracy is Mr. Singer, and to a lesser extent Ms. Janke, and Ms. Heinel

(neither of whom currently work for USC).

       United States v. Morrell-Corrada, 343 F. Supp. 2d 80 (D.P.R. 2004) is particularly on

point. There, the government sought to disqualify an attorney for a politician charged with

extorting contractors building the Puerto Rican “Superaqueduct.” The government noted that the

defendant’s lawyer had previously represented Mr. X, a contractor on the Superaqueduct, with

respect to the very same investigation, and that Mr. X was a government witness whom the

attorney would need to cross-examine. “The government further argue[d] that the indictment

specifically alleges that Mr. X was victimized by defendant, and that therefore the interests ‘are


1
    For instance, to the extent the government has not provided Mr. Abdelaziz with documents related to his
    daughter’s USC application, Mr. Abdelaziz’s attorney Donald Campbell, Esq. may seek such documents
    directly from USC.

                                                       3
         Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 5 of 7



not only materially adverse, they are diametrical.’” Id. at 85 (emphasis added). But Mr. X,

despite being the purported victim of the defendant, and a witness who could testify to certain

matters regarding the conspiracy, never had any interaction with the defendant. Id. The Court

therefore denied the government’s disqualification motion and found that the government had

“grossly tergiversate[d] the facts.” The court further stated:

       Mr. X’s anticipated testimony is adverse to defendant only in the sense that the
       indictment charges a conspiracy, in which defendant is allegedly involved. . . . The
       government’s argument that Mr. X’s testimony could corroborate the testimony of others
       who have direct evidence against defendant also fails to establish direct adversity vis-à-
       vis defendant. At most, Mr. X’s testimony could be generally adverse, and that falls far
       short of the direct adversity required under Model Rule 1.9.

Id. (internal citations omitted). Similarly, here, although the government argues that: (1) USC is

a victim of the conspiracy; and (2) USC may have background information regarding the

conspiracy (but has no direct knowledge of Mr. Abdelaziz’s actions), there is no “direct

adversity” under the Rules of Professional Conduct.

       Next, even if there were a conflict requiring consent (which there is not), USC has in fact

consented to the representation through a binding advance waiver that USC’s general counsel

executed in an engagement letter with Nixon Peabody. Any potential restrictions on Nixon

Peabody’s representation of Mr. Abdelaziz are therefore beside the point. As set forth at pages

15 to 17 of Mr. Abdelaziz’s Response (Dkt. 444), USC cannot now revoke the waiver and veto

Nixon Peabody’s representation of another client. See Restatement (Third) of the Law

Governing Lawyers § 122 cmt. f (“Revoking consent to the client’s own representation,

however, does not necessarily prevent the lawyer from continuing to represent other clients who

had been jointly represented along with the revoking client.”); id. illustration 7 (where Client A

provides advance waiver of all conflicts in unrelated matters and Client B later sues Client A in

unrelated matter, Client A cannot revoke the waiver).

                                                  4
         Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 6 of 7



       As to the government’s argument that the advance waiver was not valid when entered

into, Mr. Abdelaziz refers the Court to page 3 of his Sur-Reply (Dkt. 485). As noted therein, the

government admits that it knows of no case analyzing the advance waiver factors in the context

of a criminal case. Undersigned counsel notes that one of the factors is the “interests of justice”

and that it would not be in the “interests of justice” to deny a criminal defendant the Sixth

Amendment right to counsel of his or her choice based on the invalidation of an advance waiver

signed by a sophisticated institutional client represented by in-house counsel. There is no reason

for this Court to become the very first court in the United States to deprive a defendant of the

constitutional right to counsel of his or her choice in this circumstance.

       In summary, Nixon Peabody has determined that USC’s objection is not determinative

under the Rules of Professional Conduct because: (1) there is no direct adversity between Mr.

Abdelaziz and USC; and (2) even if there were direct adversity between Mr. Abdelaziz and USC,

USC cannot unilaterally revoke the conflicts waiver it executed and essentially “veto” Nixon

Peabody’s representation of another client. USC’s objection is therefore a request from a client

that Nixon Peabody not undertake another representation. Although Nixon Peabody respects

USC’s right to make that request, Nixon Peabody cannot allow one client’s objections to the

firm’s representation of another client control the firm’s actions where the firm has determined

that it is in full compliance with the Rules of Professional Conduct. See United States v.

Santiago-Lugo, 167 F.3d 81, 84 (1st Cir. 1999) (noting that “although a district court must

inquire when advised of a potential conflict of interest, the court may rely on counsel’s

representations that no such conflict exists”).




                                                  5
        Case 1:19-cr-10080-NMG Document 510 Filed 07/29/19 Page 7 of 7



Dated: July 29, 2019                          Respectfully submitted,

                                               GAMAL ABDELAZIZ

                                               By his attorneys,

                                               /s/ Brian T. Kelly
                                               Brian T. Kelly (BBO No. 549566)
                                               Joshua C. Sharp (BBO No. 681439)
                                               NIXON PEABODY LLP
                                               53 State Street
                                               Boston, MA 02109
                                               617-345-1000
                                               bkelly@nixonpeabody.com
                                               jsharp@nixonpeabody.com

                                               Donald J. Campbell (pro hac vice)
                                               CAMPBELL & WILLIAMS
                                               700 S 7th Street
                                               Las Vegas, NV 89101
                                               702-382-5222
                                               djc@cwlawlv.com




                                      6
